Name: 84/112/EEC: Commission Decision of 21 December 1983 amending Decision 82/691/EEC on the designation of areas eligible for regional aid in Denmark from 1 January 1982 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  economic policy
 Date Published: 1984-03-03

 Avis juridique important|31984D011284/112/EEC: Commission Decision of 21 December 1983 amending Decision 82/691/EEC on the designation of areas eligible for regional aid in Denmark from 1 January 1982 (Only the Danish text is authentic) Official Journal L 062 , 03/03/1984 P. 0023 - 0023*****COMMISSION DECISION of 21 December 1983 amending Decision 82/691/EEC on the designation of areas eligible for regional aid in Denmark from 1 January 1982 (Only the Danish text is authentic) (84/112/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 93 (2) thereof, Whereas: In Decision 82/691/EEC (1), the Commission rules on the compatibility with the common market of the designation of areas eligible for regional aid under Danish Law No 219 of 7 June 1972. Article 4 of that Decision provided as follows: 'The regional aid which the Danish Government proposes to grant to the municipalities of Hoejreby, Nakskov, Ravnsborg, Rudbjerg, Holeby, Maribo, Nysted, Roedby and Sakskoebing in the County of Storstroem may be considered compatible with the common market within the meaning of Article 92 of the EEC Treaty only until 31 December 1983. Before that date the Commission shall re-examine the socio-economic situation in the region and decide on its future status. For this purpose Denmark shall submit annual reports to the Commission, the first of which shall be provided one year from the date of this Decision, on the economic development of Lolland and more particularly on the employment situation at the Nakskov shipyard. This report shall specify the net number of jobs lost at the shipyard, and forecasts for the future, together with the number of jobs created in other industries.' The Danish Government submitted the report required by Article 4 of the Decision to the Commission by letter dated 28 July 1983. Analysis of this report and the further particulars supplied subsequently indicates that the socio-economic situation of Lolland scarcely changed up to the end of 1982 but that the employment situation sharply deteriorated during 1983, mainly as a result of the difficulties encountered by the Nakskov shipyard, the biggest industrial employer in the area. The situation of the yard is still precarious but the problems may be only temporary. An extension of the assisted status of the island of Lolland for three years is therefore justifiable, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 82/691/EEC is hereby replaced by the following: 'Article 4 The regional aid which the Danish Government proposes to grant to the municipalities of Hoejreby, Nakskov, Ravnsborg, Rudbjerg, Holeby, Maribo, Nysted, Roedby and Sakskoebing in the County of Storstroem may be considered compatible with the common market within the meaning of Article 92 of the EEC Treaty only until 31 December 1986. Denmark shall submit annual reports to the Commission, the first of which shall be provided by 1 October 1984, on the economic development of Lolland and more particularly on the employment situation at the Nakskov shipyard. This report shall specify the net number of jobs lost at the shipyard, and forecasts for the future, together with the number of jobs created in other industries.' Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 21 December 1983. For the Commission Frans ANDRIESSEN Member of the Commission (1) OJ No L 290, 14. 10. 1982, p. 39.